3 A.3d 1221 (2010)
203 N.J. 429
In the Matter of John A. MISCI, Jr., an Attorney at Law.
Nos. D-134 September Term 2009, 066501
Supreme Court of New Jersey.
October 6, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-101, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JOHN A. MISCI, JR., of SEWELL, who was admitted to the bar of this State in 1995, should be reprimanded for violating RPC 1.5(b) (failure to reduce the basis or rate of fee to writing), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JOHN A. MISCI, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.